Citation Nr: 1029429	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-35 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for hypertension has been received. 

2.  Whether new and material evidence to reopen a claim for 
service connection for cervical and lumbar spine disabilities has 
been received.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for cervical and lumbar 
spine disabilities.

5.  Entitlement to service connection for a psychiatric 
disability.

6.  Entitlement to service connection for a skin disability.




REPRESENTATION

Appellant represented by:	Margaret A. Costello, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active service from February 1990 to September 
1991, and from February 2003 to November 2004.  She also had the 
following periods of active duty for training (ACDUTRA) in the 
Puerto Rico Army National Guard (PRANG): February 1988 to October 
1988, February 1989 to July 1989, October 1989 to February 1990, 
July 1991 to September 1991, August 26 to August 30, 1996, and 
September 15 to September 29, 1997.  There is also a computer 
generated Veteran identification data sheet that reflects that 
the Veteran served in the Army from June 1975 to September 1975; 
however, this service has not been verified.
 
This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2006 rating decision in which the RO, inter alia, 
declined to reopen claims for service connection for residuals of 
a hysterectomy, for refractive error and amblyopia, for spine 
disabilities, for hypertension, for skin rash, for a nervous 
condition, for a bilateral knee condition, and for bilateral 
carpal tunnel syndrome.  The Veteran filed a notice of 
disagreement (NOD) in April 2006, and the RO issued a statement 
of the case (SOC) in August 2006.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in November 2006.  

In June 2006, the Veteran testified before RO personnel, and, in 
February 2008, she testified during a hearing before the 
undersigned Veterans Law Judge at the RO; transcripts of both 
hearings are of record.  

In October 2008, the Board denied the Veteran's petition to 
reopen claims for service connection for refractive error and 
amblyopia, for hypertension, for a left knee condition, for 
bilateral carpal tunnel syndrome, for residuals of a 
hysterectomy; reopened the claim for service connection for a 
nervous condition, but denied the claim on the merits; and 
reopened the claim for service connection for a skin rash.  The 
Board remanded the claim for service connection for a skin rash, 
as well as the petition to reopen the claim for service 
connection for cervical and lumbar spine disabilities, to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After accomplishing the requested 
action, the RO continued the denial of the claims (as reflected 
in a January 2010 supplemental SOC (SSOC)), and returned the 
matters to the Board for further appellate consideration.  

As regards the Board's October 2008 denial of the claim for 
service connection for a nervous condition and the petition to 
reopen the claim for service connection for hypertension, the 
Veteran appealed the denials to the United States Court of 
Appeals for Veterans Claims (the Court).  In October 2009, 
counsel for VA's Secretary and the Veteran's attorney (the 
parties) filed a Joint Motion for Partial Remand with the Court.  
By Order dated later that month, the Court granted the motion, 
vacating the Board's decision, in part, and remanding the matters 
to the Board for further proceedings consistent with the Joint 
Motion.

The Board's decision reopening claims for service connection for 
hypertension and for cervical and lumbar spine disabilities is 
set forth below.  The claims for service connection for 
hypertension and cervical and lumbar spine disabilities, on the 
merits, as well as claims for service connection for a 
psychiatric disability and skin disability, are addressed in the 
remand following the order; these matters are being remanded to 
the RO.  VA will notify the appellant when further action, on her 
part, is required.

The record reflects that the Veteran was previously represented 
by the American Legion, as reflected in an October 2005 VA Form 
21-22 (Appointment of Veterans Service Organization as Claimant's 
Representative).  In February 2010, the Veteran filed a VA Form 
21-22a appointing Margaret A. Costello, a private attorney, as 
her representative.  The Board recognizes the change in 
representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished.

2.  In a November 1997 rating decision, the RO denied service 
connection for hypertension and for cervical and lumbar spine 
disabilities; the Veteran filed a NOD in May 1998 and the RO 
issued a SOC in December 2000, but the Veteran did not file a 
timely substantive appeal.  

3.  Evidence associated with the claims file since the November 
1997 denial of the claim for service connection for hypertension 
includes new evidence that relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

4.  Evidence associated with the claims file since the November 
1997 denial of the claim for service connection for cervical and 
lumbar spine disabilities includes new evidence that relates to 
an unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The November 1997 rating decision in which the RO denied 
service connection for hypertension and for cervical and lumbar 
spine disabilities is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As pertinent evidence received since the November 1997 denial 
is new and material, the criteria for reopening the claim for 
service connection for hypertension are met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  As pertinent evidence received since the November 1997 denial 
is new and material, the criteria for reopening the claim for 
service connection for cervical and lumbar spine disabilities are 
met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the favorable disposition of the requests to reopen the 
claims for service connection for hypertension and for cervical 
and lumbar spine disabilities, the Board finds that all 
notification and development actions needed to fairly adjudicate 
this aspect of the appeal have been accomplished.



II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current 
disability that is related to an injury or disease in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

If a chronic disease, such as hypertension or arthritis, becomes 
manifest to a degree of 10 percent within one year of separation 
from active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of such 
disease during service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309.

The Board observes that, with respect to the Veteran's National 
Guard service, the applicable laws and regulations permit service 
connection only for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA or injury 
incurred or aggravated while performing inactive duty training 
(INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

While, for entitlement to service connection by presumption, an 
appellant must have had 90 days of continuous service (see 38 
C.F.R. § 3.307(a)), presumptive periods do not apply to ACDUTRA 
or INACDUTRA. See Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).

In this case, the Veteran's claims for service connection for 
hypertension and for cervical and lumbar spine disabilities were 
previously denied by the RO in an November 1997 rating decision.  
The Veteran filed a NOD in May 1998, and the RO issued a SOC in 
December 2000, but the Veteran did not file a timely substantive 
appeal.  As such, the RO's November 1997 decision is final as to 
the evidence then of record, and is not subject to revision on 
the same factual basis.  
See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the claimant.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen her claims for service 
connection in October 2005.  For petitions to reopen filed on and 
after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decisionmakers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, the last final denial of the claims for service connection 
for hypertension and cervical and lumbar spine disabilities is 
the RO's November 1997 decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

1.  Hypertension

To warrant a diagnosis of hypertension for VA compensation 
purposes, the Veteran must meet the criteria delineated in 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining 
hypertensive vascular disease or hypertension for purposes of 
that section as diastolic blood pressure predominantly 90 mm. or 
greater and isolated systolic hypertension as systolic blood 
pressure predominantly 160 mm. or greater with diastolic blood 
pressure of less than 90 mm.).

In November 1997, the RO denied service connection for 
hypertension because there was no evidence of treatment for 
hypertension during service.  At the time of the November 1997 
decision, the pertinent evidence of record was the Veteran's 
service treatment records (STRs) and the report of a June 1997 VA 
general medical examination.

The Veteran's STRs reflect that during periods of active duty or 
ACDUTRA, her blood pressure readings were as follows: 104/70, 
118/78, 116/82, 98/65, and 100/72 in March 1988, 108/60 in April 
1988; 100/60 and 106/86 in February 1989; 118/82 and 118/78 in 
December 1989; 96/70 in July 1990; 120/70 in July 1991; and 
108/62 and 100/70 in September 1991.  On a December 1989 Report 
of Medical History, she checked "yes" to high or low blood 
pressure, and it was noted that she had high blood pressure 
during a previous pregnancy.  

The report of the June 1997 VA general medical examination 
reflects that the Veteran said that she had a 20-year history of 
high blood pressure after being diagnosed at a private hospital 
during her pregnancy.  She said she was prescribed something at 
the time, but subsequently only needed to follow a low salt diet.  
Blood pressure readings were 150/90, 152/90, and 146/90.  The 
diagnosis was arterial hypertension, by history.  

The evidence received since the RO's November 1997 rating 
decision includes STRs from subsequent periods of ACDUTRA and 
active duty, and various statements from the Veteran.  The 
Veteran's STRs reflect that her blood pressure was 118/80 in 
January 2003; 141/79 in April 2003; 120/76 in May 2003; a June 
2003 treatment record notes that the Veteran's blood pressure was 
140/79.  A July 2003 treatment record reflects that the Veteran's 
blood pressure was 158/97 (left arm), 162/94 (right arm), and 
148/88; it was noted that she had elevated blood pressure and 
that HCTZ would be considered if there was no improvement.  Later 
that month, her blood pressure was 160/90.  Her blood pressure 
was 152/90 in September 2003; 

In a June 2003 letter from Dr. Loch, a private physician, it was 
noted that the Veteran had a history of hypertension.

The report of a September 2004 Report of Medical Assessment 
reflects that the Veteran reported that her high blood pressure 
was worse.  The report of the Post-Deployment Health Assessment 
reflects that the Veteran had intermittent increased blood 
pressure but had not been diagnosed with hypertension and had 
normal blood pressure that day.  

After discharge from active duty in November 2004, the Veteran's 
blood pressure was 160/80, 136/79, and 180/100 in December 2004; 
151/69, 130/70, and 158/88 in January 2005; and 157/87 in May 
2005.  In December2004, it was noted that the Veteran was taking 
Lisinopril to control her blood pressure.  

As the evidence described above had not previously been 
considered by agency adjudicators, and is not cumulative or 
redundant of evidence previously of record, it is "new."  The 
Board also finds that this evidence is "material" for purposes of 
reopening the claim for service connection for hypertension.  At 
the time of the November 1997 rating decision, the evidence did 
not indicate that the Veteran's blood pressure readings during a 
period of active duty, ACDUTRA, or within the presumptive period 
under 38 C.F.R. § 3.307, met the criteria for a diagnosis of 
hypertension for purposes of VA benefits.  The evidence received 
since November 1997 includes service treatment records during 
active duty showing that the Veteran's diastolic blood pressure 
was 90 mm. or more on several occasions.  Furthermore, a month 
after discharge, it was noted that she was taking Lisinopril to 
control her blood pressure.  This evidence, while not necessarily 
conclusive, relates to an unestablished fact needed to establish 
service connection (i.e., current disability incurred or 
aggravated in service), and thus, this evidence raises a 
reasonable possibility of substantiating the claim.

2.  Cervical and Lumbar Spine Disabilities

In November 1997, the RO denied service connection for cervical 
and lumbar spine disabilities because there was no evidence of 
chronic disability incurred in or related to a period of ACDUTRA 
or active duty.  The RO also noted that there was evidence of an 
intervening injury, which led to the diagnosis of degenerative 
disc disease and osteoporosis.  At the time of the November 1997 
decision, the pertinent evidence of record was the Veteran's STRs 
and the report of a June 1997 VA spine examination.

The Veteran's STRs reflect that she was treated for a lumbar 
spine strain in April 1986 with ice, massage, and Flexeril.  A 
March 1988 record reflects that the Veteran complained of low 
back pain after lifting a box.  A March 1988 Statement of Medical 
Examination and Duty Status (DA Form 2173) reflects that the 
injury was incurred in the line of duty.  A treatment record 
indicates that straight leg raises were positive to 20 degrees on 
the right side and to 40 degrees on the left side.  The diagnosis 
was low back strain with a note to rule out radiculopathy.  Three 
days later, the Veteran returned for X-rays.  She said she was 
feeling better; straight leg raises were to 40 degrees on the 
right; deep tendon reflexes were symmetrical.  There was 
tenderness to left lower paraspinal muscles.  An April 1988 note 
reflects the Veteran complained of increased pain.  There was 
tenderness over the lumbosacral region; she was able to flex 
without problems; stretching or extension increased pain.  
Straight leg raises were up to 90 degrees bilaterally and deep 
tendon reflexes were +2 bilaterally.  The assessment was 
lumbosacral strain.   Tylenol, Robaxin, Ecotrin, bed rest, and 
ice massage were recommended.  Three days later, it was noted 
that she was doing better and the pain had decreased.  There are 
no subsequent treatment records for low back strain during that 
period of ACDUTRA (February to October 1988).  

The report of a December 1989 periodic examination reflects that 
the Veteran's spine was normal; however, she checked "yes" to 
recurrent back pain on the Report of Medical History.  It was 
noted that she had had a sprain 3 to 4 years ago and that she had 
no "at rest" problems at that time.

A May 1991 individual sick slip reflects that the Veteran 
complained of back pain due to a job accident; a treatment record 
notes that she had a back injury a few days before and had low 
back pain with radiculopathy into the left leg.  There was a note 
to rule out low back strain.  

During another period of ACDUTRA (July through September 1991), a 
September 1991 treatment record reflects that the Veteran 
complained of upper back pain that increased when coughing or 
breathing deeply.  The assessment was right trapezius muscle 
spasm.  The report of a January 1994 periodic examination notes 
that the Veteran's spine was normal, but she checked "yes" to 
having recurrent back pain on the Report of Medical History.  On 
a February 1995 Report of medical History, she also checked 
"yes" to having recurrent back pain.  The report of a December 
1995 periodic examination notes that the Veteran's spine was 
normal.  

An August 1996 Statement of Medical Examination and Duty Status 
(DA Form 2173) reflects that the Veteran tripped and fell in the 
National Guard Headquarters parking lot, and injured her knees, 
hands, and right breast.  It was noted that she was on active 
duty at the time.  August 1996 individual sick slips also reflect 
that trauma to the Veteran's knees, hands, and right breast.  An 
August 1996 record reflects that she fell on her knees and wrist, 
but does not mention any treatment for the low back.  September 
1996 treatment records show follow up treatment for contusions of 
the knees, hands, and wrists.  On September 9, 1996, she returned 
to duty.  An October 1996 record notes that she was receiving 
follow up treatment for her hands, knees, and low back.  She 
complained of bilateral hand numbness and swelling.  It was noted 
that there was tenderness to palpation of the upper trapezius and 
lumbar muscles.  Straight leg raises were negative and deep 
tendon reflexes were 2+.  It was noted that she had multiple body 
trauma secondary to the fall resulting in persistent upper and 
lower back pain.  A November 1996 X-ray of the cervical spine was 
normal.  

The report of a March 1997 nerve conduction study indicates the 
Veteran was referred to rule out carpal tunnel syndrome, the 
study was considered normal.  An April 1997 note reflects the 
Veteran's complaints of persistent left-sided neck and low back 
pain.  There was tenderness to palpation and limited range of 
motion of the cervical and lumbar spine.  In June 1997, she was 
given a temporary profile for multiple body trauma, low back 
pain, and neck pain.  

The report of June 1997 VA examination reflects that the Veteran 
reported that she hurt her back while lifting at work during 
National Guard service in 1987.  She said that during a separate 
incident in August 1996, she fell and had trauma to her wrist and 
back.  It was noted that an April 1997 VA X-ray of the lumbar 
spine showed anterior osteophyte formation from L3 to S1 on basis 
of degenerative spondylosis of the lumbar spine, narrowing of the 
L5-S1 intervertebral disk space on the basis of discogenic 
disease, and straightening of the lumbar lordosis secondary to 
muscle spasm.  An April 1997 X-ray of the cervical spine was 
normal.  On physical examination, there were no postural 
abnormalities or fixed deformities of the back.  There was 
evidence of severe cervical dorsolumbar paravertebral muscle 
spasm and limited range of motion of the thoracolumbar spine.  An 
MRI of the cervical spine was normal.  The diagnoses were 
degenerative joint disease of the lumbar spine with diminished 
disk space at L5-S1; cervical dorsolumbosacral paravertebral 
myositis; L3-L4 bulging discs; degenerative disc disease at L2-
L3, L4-L5 and L5-S1 and osteoporosis by MRI of the lumbar spine. 

In November 1997, the RO denied the Veteran's claim for service 
connection for a back injury, diagnosed as cervicodorsal 
paravertebral myositis, degenerative discogenic disease of the 
lumbar spine and osteoporosis.  The RO noted that the Veteran 
injured her back in March 1988 and May 1991, but determined that 
the associated back injury in both instances was acute.  The RO 
noted that the Veteran had an intervening fall in 1996, which led 
to the current diagnoses.  The RO determined that there was no 
relationship between current diagnoses and service.

Additional records received since the RO's November 1997 rating 
decision include service records showing that the Veteran was 
ordered to Active Duty for Special Work (ADSW) from August 26 
through August 30, 1996.  She fell in the National Guard 
Headquarters parking lot on August 29, 1996, and it was 
determined that the resulting injuries were incurred in the line 
of duty.

A May 2000 Report of Medical History indicates the Veteran 
checked "yes" to having recurrent back pain and that she had 
had two herniated discs.  The May 2000 Report of Medical 
Examination also notes that the Veteran's spine was abnormal with 
a herniated disc, but that she qualified for duty.  A March 2004 
STR reflects that the Veteran complained of low back pain and a 
herniated nucleus pulpous (HNP) was diagnosed.  A September 2004 
Post-Deployment Health Assessment reflects that the Veteran 
complained of back pain.  On a September 2004 Report of Medical 
Assessment, she indicated that her back pain and increased.  On a 
September 2004 Report of Medical History, she noted that she 
injured her back in March 1988 while lifting boxes and that 
during her current mobilization, she felt she aggravated this 
preexisting injury.  It was also noted that she had been 
diagnosed with a herniated disc.  

As the evidence described above had not previously been 
considered by agency adjudicators, and is not cumulative or 
redundant of evidence previously of record, it is "new."  The 
Board also finds that this evidence is "material" for purposes of 
reopening the claim for service connection for cervical and 
lumbar spine disabilities.  The new evidence includes STRs 
associated with a period of active duty (February 2003 through 
November 2004), which indicates that the Veteran was diagnosed 
with a herniated disc and that her back symptoms increased during 
deployment, suggesting possible aggravation.  This evidence, 
while not necessarily conclusive, relates to unestablished facts 
needed to establish service connection (i.e., current disability 
incurred or aggravated in service), and thus, this evidence 
raises a reasonable possibility of substantiating the claim.


ORDER

As new and material evidence to reopen the claim for service 
connection for hypertension has been received, to this limited 
extent, the appeal is granted.

As new and material evidence to reopen the claim for service 
connection for cervical and lumbar spine disabilities has been 
received, to this limited extent, the appeal is granted.


REMAND

In light of the points raised in the Joint Motion for Partial 
Remand, and review of the claims file, the Board finds that 
further RO action on the claims for service connection for a 
nervous condition, for hypertension, for cervical and lumbar 
spine disabilities, and for a skin rash, is warranted.

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The threshold for determining whether 
the evidence "indicates" that there "may" be a nexus between a 
current disability and an in-service event, injury, or disease is 
a low one.  McLendon, 20 Vet. App. at 83.  Under the 
circumstances of this case, the Board finds that medical 
examination and an opinion by a physician would be helpful in 
resolving each claim for service connection.

As regards psychiatric disability, in the Joint Motion the 
parties noted that on a September 13, 2004 Report of Medical 
History, the Veteran said that she was not in good health and 
suffered from depression.  On a September 14, 2004 Post-
Deployment Health Assessment, she also said that over the last 
two weeks, she felt down, depressed, and hopeless a lot.  A 
December 2004 VA psychiatric evaluation reflects that the Veteran 
was diagnosed with major depressive disorder.  

As regards hypertension, in the Joint Motion, the parties noted 
that the Board did not discuss application of 38 C.F.R. § 4.104, 
Diagnostic Code 7101, as outlined above.  Also, the parties noted 
that the Veteran had several blood pressure readings that were 
elevated (158/97 in July 2003, 152/90 in September 2003, 147/90 
in April 2004), a July 2003 EKG noted borderline elevated 
pulmonary pressure, Dr. Loch's June 2004 letter noted that the 
Veteran had a history of hypertension, and in a September 2004 
statement, the Veteran said that her high blood pressure had 
gotten worse.

As regards cervical and lumbar spine disabilities, the evidence 
reflects that the Veteran fell in August 1996 and shortly 
thereafter began complaining of back pain; she was diagnosed with 
cervical and lumbar spine disabilities in 1997.  Furthermore, 
STRs from a period of active duty from February 2003 to November 
2004 reflect herniated discs and complaints of increasing back 
pain.  

As regards the skin rash, as noted in the Board's October 2008 
decision, the Veteran complained of skin rash in November 1989, 
September and October 1991, and February 1999, and May, July and 
August 2003.  In the October 2009 remand, the Board requested a 
VA examination and medical opinion regarding etiology.  With 
respect to each skin disability diagnosed, the examiner was 
instructed to render an opinion as to whether it was at least as 
likely as not that the disability was incurred or aggravated in 
ACDUTRA or active duty.  The report of an October 2009 VA 
examination reflects that the Veteran was diagnosed with neurotic 
excoriations (self-inflicted skin lesions caused by repetitive 
scratching).  The examiner stated that he could not resolve the 
issue of service connection without resorting to speculation, but 
he did not offer a basis for this conclusion.  The Board points 
out that when a medical examiner states no conclusion as to 
etiology or diagnosis can be reached without resorting to 
speculation, it must be clear that the examiner has considered 
"all procurable and assembled data," by obtaining all tests and 
records that might reasonably illuminate the medical analysis.  
See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  When the 
record leaves this issue in doubt, as in this case, it is the 
Board's duty to remand for further development.

Hence, for the reasons stated above, the RO should arrange for 
the Veteran to undergo further VA examination, by appropriate 
physicians, at a VA medical facility.  The Veteran is hereby 
advised that failure to report for any scheduled examination, 
without good cause, shall result in denial of the reopened claims 
for service connection.  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report for the scheduled 
examination, the RO must obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of the date and time of the 
examination sent to the Veteran by the pertinent VA medical 
facility.

Prior to arranging for the appellant to undergo further 
examination, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims remaining on 
appeal.  The RO's notice letter to the appellant should explain 
that she has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain any 
additional evidence for which the appellant provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for the 
following action:

1.  The RO should send to the Veteran and her 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims remaining on appeal.  The RO 
should explain the type of evidence that is 
the Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to the 
Veteran that she has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and her representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
spine, psychiatric, hypertension, and skin 
examinations, by appropriate physicians, at a 
VA medical facility.

The entire claims file must be made 
available to each physician designated 
to examine the Veteran, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all results made available 
to the requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  Each should set forth all 
examination findings, along with the complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

Spine Examination: The examiner should 
clearly identify all current disability(ies) 
of the cervical and lumbar spine.  With 
respect to each diagnosed disability, the 
examiner should render an opinion, consistent 
with sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater  probability) that 
the disability is the result of disease or 
injury was incurred in or aggravated by a 
period of ACDUTRA or active duty.  

Psychiatric Examination:  The examiner 
should clearly identify all current 
psychiatric disorder(s).  Then, with respect 
to each such diagnosed disorder, the examiner 
should provide an opinion, consistent with 
sound medical judgment, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that the 
disorder had its onset during a period of 
ACDUTRA or active duty.  

Skin Examination: The examiner should 
clearly identify all current disability(ies) 
of the skin.  With respect to each diagnosed 
disability, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater  probability) that the disability 
is the result of disease or injury was 
incurred in or aggravated by a period of 
ACDUTRA or active duty.  If an opinion 
cannot be provided, the examiner is to 
specifically state why such an opinion 
cannot be rendered without resorting to 
speculation.

Hypertension Examination: The examiner 
should clearly identify whether the Veteran 
currently has hypertension and provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the disability 
had its onset in or is otherwise medically 
related to a period of ACDUTRA or active 
duty.  

4.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the  
examination sent to her by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims for service connection.  
If the Veteran fails, without good cause, to 
report to any scheduled examination, in 
adjudicating the reopened claim for service 
connection, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence and legal authority.  

7.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and her representative an appropriate SSOC 
that includes citation to and discussion of 
all additional legal authority considered, as 
well and clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 
Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


